Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edna Gorham Bey petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on her 28 U.S.C.A. § 2255 (West Supp.2012) motion. She seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the court denied Bey’s § 2255 motion by order entered on February 26, 2013. Accordingly, because the district court has recently decided Bey’s case, we grant leave to proceed in forma pauperis and deny as moot the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.